DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topliss et al. (US 2010/0283887).
Regarding Claim 1, Topliss discloses a lens driving device, configured to drive a lens to move in a direction parallel to an optical axis, the lens driving device comprising:
fixing base (Fig. 1, lower portion of 32 that is attached to annular wall 5, Paragraphs 0039 and 0073); 

a lens holder (Fig. 1, lens holder 21, Paragraph 0042); 
a support frame (Fig. 1, Fig. 8, retaining element 41 which is attached to carrier 20,  Paragraph 0075); 
a support member (Fig. 1, suspension element 10, Paragraph 0042); and 
a shape memory alloy portion (Fig. 1, SMA wire 31 and SMA 30, Paragraphs 0045-0046), wherein the fixing base and the cover define a receiving space in the lens driving device (Fig. 1, the fixing base 3 and the cover 2/5/15 define a receiving space within the camera device 1, Paragraph 0039), 
the lens holder, the support frame, the support member, and the shape memory alloy portion are received in the receiving space; the lens holder is configured to receive the lens; and the support frame, the support member, and the shape memory alloy portion are used to cause the lens holder to move freely in the direction parallel to the optical axis (Fig. 1, elements as shown, Paragraph 0043), and 
the shape memory alloy portion comprises at least one shape memory alloy and crimping lugs (Fig. 9, SMA actuator 30, SMA wire 31, connected to mounting member 32), and the shape memory alloy portion is provided on the fixing base and the support frame (SMA wire 31 is connected to Fig. 1, lower portion of 32 that is attached to annular wall 5, Paragraphs 0039 and 0073, and Fig. 1, Fig. 8, retaining element 41 which is attached to carrier 20, Paragraph 0075) in such a manner that the lens holder moves freely in the direction parallel to the optical axis (Paragraphs 0043-0044).
Regarding Claim 3, Topliss discloses as is set forth above and further discloses wherein two of the crimping lugs are provided correspondingly to each of the at least one shape memory alloy (Fig. 9, SMA actuator 30, SMA wire 31, connected to mounting member 32 on both sides).
Regarding Claim 4, Topliss discloses as is set forth above and further discloses 
wherein two of the crimping lugs are provided correspondingly to each of the at least one shape memory alloy (Fig. 9, SMA actuator 30, SMA wire 31, connected to mounting member 32 on both sides).
Regarding Claim 15, Topliss discloses as is set forth above and further discloses wherein the lens driving device, by applying a current to the support member, drives the lens holder based on an effect of a phase transition point of the at least one shape memory alloy (Fig. 9, SMA actuator 30, SMA wire 31, Paragraphs 0107-0108).
Regarding Claim 16, Topliss discloses as is set forth above and further discloses a camera, comprising the lens driving device as described in claim 1 (Fig, 1, camera 1, Paragraph 0038).
Regarding Claim 17, Topliss discloses as is set forth above and further discloses a portable electronic apparatus, comprising the camera as described in claim 16 (Fig, 1, camera 1, Paragraph 0038).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Topliss et al. (US 2010/0283887), in view of Kuo et al. (US 2018/0136433).
Regarding Claim 2, Topliss discloses as is set forth above but does not specifically disclose wherein the support member is a leaf spring.
However Kuo teaches wherein the support member is a leaf spring (Fig. 1, leaf springs 34 and 35, Paragraphs 0037-0038) for the purpose of guiding movement of the lens along the optical axis. 
It would be obvious to one of ordinary skill in the art before the effective filing date to provide the lens driving device of Topliss with the wherein the support member is a leaf spring of Kuo, for the purpose of guiding movement of the lens along the optical axis.
Regarding Claim 13, Topliss discloses as is set forth above and further discloses wherein the support member has an energization path for the shape memory alloy portion (Paragraphs 0106-0107, Fig. 15, control circuit 50, controls the heating of SMA wire 31).

However Kuo teaches wherein and an energization for a magnetic detection element (Paragraph 0056, Hall effect sensor) for the purpose of measuring displacement of the lens. 
It would be obvious to one of ordinary skill in the art before the effective filing date to provide the lens driving device of Topliss with the wherein and an energization for a magnetic detection element of Kuo, for the purpose of measuring displacement of the lens.
Regarding Claim 14, Topliss in view of Kuo discloses as is set forth above and Topliss further discloses wherein the support member has an energization path for the shape memory alloy portion (Paragraphs 0106-0107, Fig. 15, control circuit 50, controls the heating of SMA wire 31).
Topliss does not specifically disclose wherein and an energization for a magnetic detection element.
However Kuo teaches wherein and an energization for a magnetic detection element (Paragraph 0056, Hall effect sensor) for the purpose of measuring displacement of the lens. 
It would be obvious to one of ordinary skill in the art before the effective filing date to provide the lens driving device of Topliss with the wherein and an energization for a magnetic detection element of Kuo, for the purpose of measuring displacement of the lens.

Allowable Subject Matter
Claims 5, 6, 7-10, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claims 5 and 6, none of the prior art either alone or in combination disclose or teach of a lens driving device including, as the distinguishing feature(s) in combination with the other limitations wherein the at least one shape memory alloy comprises at least four shape memory alloys, and the crimping lugs comprise at least eight crimping lugs.
Specifically, with respect to claims 7, none of the prior art either alone or in combination disclose or teach of a lens driving device including, as the distinguishing feature(s) in combination with the other limitations wherein the lens holder comprises a protruding portion and a groove provided in the protruding portion, and the groove has a shape matching a slope of a corresponding one of the at least one shape memory alloy, such that the lens holder moves in the direction parallel to the optical axis under an acting force that is applied to the groove when the shape memory alloy moves.
Specifically, with respect to claims 11, none of the prior art either alone or in combination disclose or teach of a lens driving device including, as the distinguishing 
Specifically, with respect to claims 12, none of the prior art either alone or in combination disclose or teach of a lens driving device including, as the distinguishing feature(s) in combination with the other limitations wherein the support frame has a structure for fixing both the at least one shape memory alloy and the support member.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872